UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 1155 Kelly Johnson Blvd., Suite 111, Colorado Springs, CO 80920 (Address of principal executive offices) (Zip code) The Willis Group, 1155 Kelly Johnson Blvd., Suite 111, Colorado Springs, CO 80920 (Name and address of agent for service) Registrant's telephone number, including area code: (719) 884-7500 Date of fiscal year end: March 31 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record The Giant 5 Funds held no securities during the period covered by this report in which there was a shareholder vote.Accordingly, there are no proxy votes to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Giant 5 Funds By (Signature and Title) /s/ Michael Willis Michael Willis, President Date 7/30/2012
